Title: To Alexander Hamilton from Tench Coxe, 6 January 1794
From: Coxe, Tench
To: Hamilton, Alexander



Treasury Department,Revenue Office January 6th. 1794.
Sir,

The House of Representatives having directed in March last, that a return exhibiting certain details relative to the Revenue arising from Spirits distilled in the United States and from Stills, should be made to them by you on the first Monday of the Current Month, I have the honor to reiterate to you the measures, which have been taken to procure in time the necessary materials.
On the fifteenth day of March last a number of printed Copies of the Resolution of the House, was transmitted to each of the Supervisors, annexed to an equal proportion of Copies of instructions from this Office, calculated to produce immediate attention to the Subject, and a punctual transmission of the requisite documents. It appeared expedient to prepare a considerable number of Copies of the letter containing the resolution and the instructions, in order to facilitate and expedite the Communications from the Supervisors to the subordinate Officers in their respective districts. To ensure the earliest attention to the business, copies of the same were transmitted to certain of those subordinate Officers, who, from the residence of their respective Supervisors, were subjected to delays and hazards in their official Correspondence. Altho it was obvious, on the perusal of the resolution of the House of Representatives, that a punctual transmission of the ordinary returns and Accounts relative to this branch of the Revenue would enable the Treasury to make up the required document; yet it appeared absolutely necessary from obvious considerations that it should be the Subject of particular communication and instruction.
Notwithstanding these measures, and other subsequent requisitions of a like nature, it does not appear to have been within the power of several of the Supervisors to transmit either the ordinary returns and Accounts of the Revenue business for the necessary term (which ended on the 30th of June last) nor the occasional documents conforming with the views of the House, and designated in the accompanying instructions from this Office.
It is necessary, in justice to some of the Supervisors, to observe that the impediments are partly the opposition to the Revenue from a very small proportion of the Citizens of the United States, and partly the intrinsic difficulties attending the Collection of the numerous small returns of the duty accruing on Stills, and on Spirits distilled in places other than Cities, Towns and Villages under the existing provisions of the laws relative thereto.

I have the honor to be with great respect, Sir   Your most obedient Servant

Tench CoxeCommissioner of the Revenue.
The Secretary of the Treasury

